CUDAHY, Circuit Judge,
dissenting:
This seems to be one of those close cases where a dismissal of the complaint is made to do the work of summary judgment. Unlike the majority I conclude that the plaintiffs have stated a claim upon which relief can be granted.
The plaintiffs have alleged that they want to set up tables at O’Hare from which to display and distribute their literature but that O’Hare regulations prohibit tables. See Complaint at IMI11, 22-25, 27. O’Hare is certainly a traditional public forum, see Chicago Area Military Project v. City of Chicago, 508 F.2d 921, 925 (7th Cir.1975), and distributing political or philosophical literature is certainly traditional first amendment activity, see Heffron v. International Soc’y for Krishna Consciousness, 452 U.S. 640, 647, 101 S.Ct. 2559, 2563, 69 L.Ed.2d 298 (1981). Thus, when the plaintiffs allege some specific way in which the defendants have hindered them from engaging in this activity, see Complaint at 111122-28, and when they allege that the O’Hare regulations are unconstitutional restrictions on first amendment rights, see Complaint at 111116-19, they appear to assert a claim capable of surviving immediate dismissal. Cf. Wingate, A Special Pleading Rule for Civil Rights Complaints: A Step Forward or a Step Back?, 49 Mo. L. Rev. 677 (1984) (criticizing tendency to apply stricter pleading rules in civil rights cases).
The district court and the majority find a basis in International Soc’y for Krishna Consciousness v. Rochford, 585 F.2d 263 (7th Cir.1978), for deeming the O’Hare table regulation to be constitutional, absent *341some showing of discriminatory enforcement or vagueness or overbreadth. I disagree with this thesis for two reasons. First, Rockford did not really adjudicate the constitutionality of O’Hare’s very similar predecessor regulation prohibiting tables (which apparently dated from 1976). Rather, the court in Rockford noted that the anti-table provision of the regulations was not being challenged, and, because on its face the provision did not limit the “exercise of guaranteed rights,” the court merely declined to find it unconstitutional. Rockford, 585 F.2d at 270. This treatment of an issue not raised by the parties in Rockford does not invoke res judicata, collateral estoppel or even in any compelling sense stare decisis. This court has really never evaluated the constitutionality of a regulation prohibiting tables that are alleged to be an integral part of traditional first amendment activity.
Second, even if this court had previously approved the predecessor regulation, the validity of a particular time, place or manner restriction is contextual — if the regulatory scheme is recast, then the facial validity of a particular regulation may be put in issue. See Heffron, 452 U.S. at 651, 101 S.Ct. at 2565 (emphasizing the context of regulations). In the present case, new O’Hare regulations seem to have placed significant burdens on any group desiring to pass out literature. The table prohibition must be evaluated in that light.
My final point is more general. The new O’Hare regulations not only prohibit the use of tables, but also limit the size of posters and restrict one’s ability to carry and store literature in the airport. The regulations would thus seem to work a significant hardship on groups that wish to distribute literature at O’Hare. The plaintiffs allege, albeit in a somewhat conclusory way, that their proposed first amendment activities are significantly hampered. The court’s role in these circumstances is not simply to outline the city’s probable justifications for the regulations. The city should be required to show, at least by affidavit, that the regulations are narrowly tailored to serve a significant governmental interest and that they preserve adequate forums for the plaintiffs’ activities. See Board of Airport Comm’rs v. Jews for Jesus, Inc., 55 U.S.L.W. 4855 (June 15, 1987) (explicit prohibition of all “First Amendment activities” at airport, including distribution of literature, is unconstitutional); Perry Ed. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983).
All of this is not to say that I am sanguine of the plaintiffs’ prospects for ultimately prevailing. Given the hundreds or thousands of organizations or individuals who might want to set up a table at O’Hare, a prohibition against this kind of action seems not at all unreasonable. What strikes me as a problem more realistically in contention is the apparently severe restriction on storage places for literature that is to be passed out.
The plaintiffs’ allegations may well be easy meat for summary judgment, but I believe the present complaint adequately states a claim upon which relief can be granted. If it is immediately obvious that the claim is unmeritorious, summary judgment should be available.
I therefore respectfully dissent.